REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving receiving, at a user equipment (UE), an indication identifying an uplink re- synchronization procedure for use in an unlicensed spectrum; performing, by the UE, an extended clear channel assessment (ECCA) check prior to a re-synchronization boundary associated with the uplink re-synchronization procedure; performing, by the UE and based on success of the ECCA check, a clear channel assessment (CCA) check in a subframe preceding the re-synchronization boundary; and transmitting, by the UE, data beginning at the re-synchronization boundary in response to successfully completing both the CCA check and the ECCA check, among other claim limitations are non-obvious over the prior art. The closest prior art of record Futaki teaches that when it is determined that uplink signal resynchronization is required on a cell of the secondary synchronization group, the radio base station eNB makes a request for resynchronization (UL re-sync request) to the radio terminal UE, but does not teach performing, by the UE and based on success of the ECCA check, a clear channel assessment (CCA) check in a subframe preceding the re-synchronization boundary and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/
Examiner, Art Unit 2415


/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415